UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 22, 2010 NEWFIELD EXPLORATION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-12534 72-1133047 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 363 N. Sam Houston Parkway E., Suite 100 Houston, Texas 77060 (Address of principal executive offices) Registrant’s telephone number, including area code: (281) 847-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 22, 2010, Newfield Exploration Company (“Newfield”) issued a press release announcing its second quarter 2010 operating results and third quarter and full-year 2010 earnings guidance.A copy of the press release is furnished herewith as Exhibit 99.1. Item 7.01 Regulation FD Disclosure On July 22, 2010, Newfield issued its @NFX publication, which includes third quarter and full-year 2010 guidance and tables detailing complete hedging positions as of July 21, 2010.A copy of the publication is furnished herewith as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits (d) Exhibits Earnings Press Release issued by Newfield on July 22, 2010 @NFX Publication issued by Newfield on July 22, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWFIELD EXPLORATION COMPANY Date: July 22, 2010 By: /s/ BRIAN L. RICKMERS Brian L. Rickmers Controller 3 Exhibit Index Exhibit No. Description Earnings Press Release issued by Newfield on July 22, 2010 @NFX Publication issued by Newfield on July 22, 2010
